        Case 1:15-cr-00867-RMB Document 703 Filed 06/03/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   June 3, 2021


By ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Reza Zarrab et al., S6 15 Cr. 867 (RMB)

Dear Judge Berman:

       The Government respectfully requests that Your Honor direct the Clerk of Court to
terminate the appearance of the undersigned Assistant United States Attorney on this docket. The
undersigned will no longer be employed by the U.S. Attorney’s Office as of June 4, 2021.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney



                                               by: __________/s/________________________
                                                   Sidhardha Kamaraju
                                                   Assistant United States Attorney
                                                   (212) 637-6523

cc: Defense Counsel (by ECF)
